NUMBER  13-01-710-CR    
                                      
                                 COURT OF
APPEALS
 
                     THIRTEENTH DISTRICT OF
TEXAS
 
                                    CORPUS
CHRISTI
 
SHANE DALE KIBODEAUX,                                                            Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
 
                          On appeal from the Criminal District Court
                                      of Jefferson County, Texas.
 
                                          O P I
N I O N
 
                   Before Justices
Dorsey, Rodriguez, and Kennedy[1]
                                      Opinion by
Justice Kennedy
 




Appellant=s court appointed
attorney has filed a brief in which she has concluded that the appeal is wholly
frivolous and without merit.  Anders
v. California, 386 U.S. 738 (1967). 
The brief meets the requirements of Anders as it presents a
professional evaluation of why there are no arguable grounds for advancing an
appeal.  See Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); Lindsey v. State, 902 S.W.2d 9,
11 (Tex. App.BCorpus Christi 1995,
no pet.).
Appellate counsel has included in her brief a statement certifying
that she has sent a copy of her brief and the reporter=s record to appellant
and has informed appellant by accompanying letter that it is the opinion of
counsel that the appeal is without merit, and that he (appellant) personally
has the right to view the record and file a pro se brief raising any
ground of error or complaint which he may desire.  No pro se brief has been filed.
In Penson v. Ohio, 488 U.S. 75 (1988), the Supreme Court
discussed the responsibilities of an appellate court upon receiving a Afrivolous appeal@ brief.  The court stated: AOnce the appellate
court receives this brief, it must then, itself, conduct a full examination of
all the proceedings to decide whether the case is wholly frivolous.@  Id. at 80.  This we have done, and we conclude that the
appeal is wholly frivolous and that no error appears therein.  See Stafford, 813 S.W.2d at 511.
We AFFIRM  the judgment of the
trial court.
NOAH
KENNEDY
Justice
Do not
publish.
Tex.
R. App. P.
47.3.
 
Opinion delivered and
filed
this 12th day of
December, 2002.




[1]
Retired Justice Noah Kennedy assigned to this Court by the
Chief Justice of the Supreme Court of Texas pursuant to Tex. Gov=t Code Ann. '
74.003 (Vernon 1998).